Citation Nr: 9917425	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.   96-48 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation of service-connected 
right shoulder disability, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had service from May 1967 to May 1969 and from 
July 1978 to June 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied an increased evaluation in 
excess of 10 percent.

The Board notes that, by written correspondence dated October 
1997, the appellant withdrew his request for a hearing before 
a Hearing Officer.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The right shoulder disability is manifested principally 
by complaints of pain increased with activity, with clinical 
evidence of very minimal subacromial spurring on X-ray and 
normal range of motion of the right shoulder.

3.  The appellant does not have increased functional loss due 
to pain and weakness, excess fatigability or incoordination.

4.  The case does not present an exceptional or unusual 
disability picture.



CONCLUSION OF LAW

The criteria for an increased rating for a right shoulder 
disability have not been met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71; Part 4, Diagnostic 
Codes 5003, 5200-5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim, which is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  Furthermore, the appellant has undergone a VA 
compensation and pension examination and has been involved in 
VA outpatient care for the right shoulder.  Those records do 
not reveal additional sources of relevant information that 
may be available concerning the present claim.  The Board 
accordingly finds the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a), has been satisfied.

The Board must determine whether the evidence supports the 
appellant's claim or is in relative equipoise, with him 
prevailing in either event.  However, if a preponderance of 
the evidence is against his claim, the claim must be denied.  
38 U.S.C.A. § 5107(b)(West 1991); 38 C.F.R. § 4.3(1998); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service medical records indicate that the appellant injured 
his right shoulder while playing combat football in service.  
The disability has been rated 10 percent since 1984.

An April 1996 VA examination indicates the appellant reported 
that he had pain in his right shoulder, which limits his 
activity, and he has right shoulder pain upon sleeping on the 
right side.  He had 4/5 strength superspinatous tendon with 
positive impingement, no atrophy of any musculature of the 
shoulder.  He had slightly decreased active internal and 
external rotation and flexion; however, passively he had full 
range of motion of his shoulder.  He was diagnosed with a 
small right rotator cuff tear.

VA medical records dated in 1995 and 1996 show full range of 
motion of the shoulder in December 1995.  In March 1996, the 
appellant reported increasing right shoulder pain.

A January 1998 VA electrodiagnostic study shows that the 
appellant complained of right arm numbness and weakness,  
There was no electrodiagnostic evidence of right nerve root 
lesion or peripheral nerve entrapment of the right upper 
limb.

A January 1998 VA peripheral nerve examination revealed that 
the appellant did not have evidence of nerve root lesion or 
peripheral nerve entrapment of the right limb.  He complained 
about his entire right arm having numbness-tingling.  
However, the examiner noted that the examination was not 
consistent with those complaints.

A January 1998 VA examination notes that the appellant's 
major complaint was of pain localized at the anterior lateral 
aspect of the shoulder, worse with overhead activity.  He did 
not mention constant pain.  His pain was activity related and 
worsened with activity.  There was no atrophy in either upper 
extremity.  He was right handed.  His right shoulder revealed 
the following range of motion that was identical to his left 
shoulder: glenohumeral abduction to 130 degrees; after 
external rotation of the arm, he could fully abduct to 180 
degrees, forward flexion was 170 degrees, external rotation 
was 90 degrees, and internal rotation was 70 degrees.  

The appellant's range of motion was considered normal.  His 
right shoulder revealed moderate tenderness to palpation at 
the anterior lateral corner of the acromion and reproduction 
of his complaints of pain with forward flexion and internal 
rotation, which was positive impingement sign and suggestive 
of subacromial impingement.  He did not have apprehension or 
subluxation.   X-rays revealed there was no significant 
achromic or clavicular arthritis; there was very minimal 
evidence of subacromial spurring.  He had mild to moderate 
right subacromial impingement, no physical signs of rotator 
impingement, no significant radiculopathy, no increased 
functional loss due to pain and weakness, excess fatigability 
or incoordination.  The impressions were right shoulder 
subacromial impingement; and probable cervical spondylosis.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The severity of a shoulder disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998) (Schedule).  Currently, the appellant is in receipt of 
a 10 percent disability rating under Diagnostic Code 5203 
which contemplates impairment or the clavicle or scapula 
(major) by nonunion without loose movement, malunion, or 
impairment of function of the contiguous joint.  Pursuant to 
Diagnostic C ode 5203, dislocation of either a major or minor 
joint warrants a 20 percent evaluation. Nonunion of the joint 
with loose movement also warrants a 20 percent evaluation.

A rating greater than that in effect for his right shoulder 
(major) disability is warranted for ankylosis of 
scapulohumeral articulation with favorable abduction to 60 
degrees (Diagnostic Code 5200), limitation of motion of the 
arm to shoulder level (Diagnostic Code 5201), infrequent 
episodes of recurrent dislocation of the scapulohumeral joint 
with guarding of movement only at shoulder level or malunion 
of the scapulohumeral joint with moderate deformity 
(Diagnostic Code 5202) or dislocation or nonunion, with loose 
movement, of the clavicle or scapula (Diagnostic Code 5203).

Arthritis, confirmed by x- ray examination, is rated on the 
basis of limitation of motion of the part affected 
(Diagnostic Code 5003). 

In this case, the Board has reviewed the entire record.  
There is no evidence of ankylosis of the scapulohumeral 
articulation.  There is no evidence of recurrent dislocation 
or malunion of the scapulohumeral joint. Additionally, there 
is no dislocation or nonunion of the clavicle or scapula.  In 
fact, there is normal range of motion of the right shoulder.  
The only residuals of the right shoulder injury identified by 
the January 1998 VA examiner were very minimal subacromial 
spurring on X-ray, tenderness to palpation over the acromion 
and recurrent pain that worsened with activity.  This 
symptomatology provides no basis for a higher schedular 
rating under the pertinent rating criteria.

The schedular criteria provide that where, as here, there is 
arthritis confirmed by X-ray, with satisfactory evidence of 
painful motion, a rating of 10 percent is for application for 
the major joint involved.  Moreover, the examiner 
specifically stated that the appellant had no increased 
functional loss due to pain and weakness, excess fatigability 
or incoordination.  This being the case, he is not entitled 
to a schedular rating greater than 10 percent pursuant to the 
principles set forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board discerns no factors which 
render impractical the application of the regular schedular 
standards.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim for an increased rating, in excess of the currently 
assigned 10 percent rating, for his right shoulder 
disability.
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations. 38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (1998).


ORDER

An increased rating for a right shoulder disability is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

